           Case 1:18-cv-08248-RA Document 63 Filed 07/11/19 Page 1 of 3


Kevin N. Ainsworth                                                                            Chrysler Center
212 692 6745                                                                                666 Third Avenue
kainsworth@mintz.com                                                                     New York, NY 10017
                                                                                               212 935 3000
                                                                                                   mintz.com




                                                            July 11, 2019

VIA ECF

Honorable Ronnie Abrams
United States District Judge, S.D.N.Y.
40 Foley Square
New York, NY 10007

Re:     Aboutaam v. L’Office Federale de la Culture de la Confederation Suisse, et al., 18-cv-
        8248-RA; and Beierwaltes v. L’Office Federale et al., 18-cv-11167-RA

Dear Judge Abrams:

       On behalf of the Plaintiffs in these two related actions, we write to respond to a question
you asked at oral argument on July 8, 2019, concerning international law, and to cite cases that
you requested regarding discovery.

International Law

       Your Honor asked a critical question: what international law has been violated? The
answer here: the violation of the generally recognized principle protecting against arbitrary
seizures of property and, independently, a violation of the UNESCO Convention.

        First, all of the cases cited by the parties regarding a taking of property in violation of
international law recognize that there are certain rights that are inviolate, and that nations cannot
transgress those rights. This is so even without a particular international statute, treaty, or
convention to measure whether a taking was in violation of international law (and as discussed
below, we have one here anyway). In other words, the term “international law” as used in the
FSIA does not require a codified pronouncement of law; instead, it embraces the well-accepted
doctrine that nations must respect property rights. Cf. Republic of Venezuela v. Helmerich &
Payne, 137 S.Ct. 1312, 1320 (2017) (FSIA “creates a doctrine that by and large continues to reflect
basic principles of international law”). The decision in Agudas Chasidei Chabad v. Russian
Federation, 528 F.3d 934 (D.C. Cir. 2008) is a good example: the plaintiff successfully laid claim
to rare religious texts seized by a foreign nation without compensation, despite there being no
specific international statutory prohibition against such seizures.

        As the U.S. Congress recognized when it enacted the FSIA, “[t]he term ‘taken in violation
of international law’ would include the nationalization or expropriation of property without
payment of the prompt adequate and effective compensation required by international law. It

BOSTON      LONDON     LOS ANGELES         NEW YORK          SAN DIEGO         SAN FRANCISCO   WASHINGTON
                              MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
            Case 1:18-cv-08248-RA Document 63 Filed 07/11/19 Page 2 of 3



July 11, 2019 Letter to Hon. Ronnie Abrams
Page 2


would also include takings which are arbitrary or discriminatory in nature.” H.R. Rep. No. 94-
1487, at 19-20 (1976), reprinted in 1976 U.S.C.C.A.N. 6604, 6614 (emphasis added). Indeed,
counsel for the Swiss defendants conceded that certain seizures would violate international law
despite there being no specific law that was transgressed. July 8, 2019 Tr. at 6 (“let’s say the
President of the country likes your car and just wants to take it, that’s not okay”).

          So the concept of an international law violation can rest on the foreign sovereign acting
in ways that international law could not condone – in other words, arbitrarily. Here, for various
reasons mentioned in our briefing and at argument, the wholesale seizure of 12,000 pieces based
on suspicions of only 7 pieces and without any effort to check whether the Swiss law adopting
UNESCO applied to such pieces (i.e., (i) post 2005 acquisition; (ii) post 2008 bilateral nation
request etc.); (iii) improper shifting of burden by requiring property owner to prove ownership of
pieces; (iv) holding pieces for 2½ years; and (v) not compensating Hicham for the theft of certain
priceless items under Swiss control) are actions so arbitrary as to transgress international law.

        Second, and as an independent ground, the actions by the Defendants in our case also
violated a specific international law: the UNESCO Convention, which is unquestionably
international law. See, e.g., Flores v. Southern Peru, 414 F.3d 233 (“treaties, conventions, and
covenants . . . are proper evidence of customary international law to the extent that they create
legal obligations among the States parties to them.”) The seizure of Plaintiffs’ property in Geneva
was for purposes of returning the property to another state party to the Convention. But none of
the seized property (and the defendants have not disputed this) has been (a) designated by any state
as constituting “cultural property,” as defined in article 1 to the Convention, or (b) requested by
any state under article 7 to the Convention – the essential predicates for UNESCO-based seizures.
No clearer violation of international law could occur.

Discovery

        Your Honor asked whether any court has ordered jurisdictional discovery on
“the question of whether a subdivision of a foreign government is the foreign state itself or an
agency or instrumentality.” Several have. Funk v. Belneftekhim, 861 F.3d 354, 367 (2d. Cir.
2017), held there was “no abuse of discretion in the district court's decision to order limited
jurisdictional discovery as to BNTK's ‘ownership and structure’” where BNTK allegedly was an
organ of Belarus. In Foremost-McKesson, Inc. v. Islamic Republic of Iran, 905 F.2d 438, 449, 453
(D.C. Cir. 1990) (cited in support of our application for discovery), the court remanded for fact-
finding “on the degree of control exerted by Iran over Pak Dairy and over the shareholder entities
that Foremost alleges are government controlled,” and the court recognized that discovery would
be needed. Cf. Janvey v. Libyan Investment Authority, 840 F.3d 248, 256 (5th Cir. 2016) (“[t]he
parties conducted jurisdictional discovery regarding whether LFIA and LFICO [two Libyan
entities] engaged in activities that fall within the scope of …. the FSIA.”)
         Case 1:18-cv-08248-RA Document 63 Filed 07/11/19 Page 3 of 3



July 11, 2019 Letter to Hon. Ronnie Abrams
Page 3


                                             Respectfully submitted,


                                             /s/ Kevin N. Ainsworth

                                             Kevin N. Ainsworth


                                             /s/ Peter A. Chavkin

                                             Peter A. Chavkin

                                             Attorneys for Hicham Aboutaam



                                             Joining in this submission

                                             /s/ Nathaniel Z. Marmur
                                             Nathaniel Z. Marmur
                                             Attorney for Plaintiffs Lynda and William
                                             Beierwaltes


cc:    Counsel of Record (via ECF)
